DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 1B and Species 2A in the reply filed on 08/18/2022 is acknowledged.  The applicant has identified claims 2-5, 7-19 and 21-29 encompassing the elected Species.  However, upon a review of the claims, claims 2-8, 10-22 and 24-29 encompass Species 1B and Species 2A.  Claims 9 and 23 are directed to non-elected Species 2C (Figure 9B which demonstrates the third resistor in parallel to the second resistor).  For such reasons, claims 2-8, 10-22 and 24-29 are to be examined and claims 9 and 23 are hereby withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Species 2C, there being no allowable generic or linking claim. 

Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 11/20/2020, 06/22/2021, 08/03/2021, 09/03/2021 and 08/18/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 8, 10-15, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5 and 19 recite the limitation "the target temperature" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear what the target temperature is of.  For examination purposes, the Examiner will interpret the limitation in question as the target temperature being a constant temperature.
Claims 8 and 10-15 are also rejected due to dependency on claim 5 and because claims 8-15 do not cure the deficiencies of claim 5.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5, 10-11, 17-19, 24, and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Grant et al. (US 4,755,669; hereinafter “Grant”).
Regarding claim 2, Grant teaches a thermal conductivity gauge (Figures 4 and 5) for measuring gas pressure (Abstract; Column 7, Lines 8-21 and Column 7, Lines 44-54), comprising: a first resistor (filament 3 has a resistance; therefore, filament 3 is considered as the first resistor; Figures 4 and 5; Column 7, Lines 12-17) within a chamber (filament 3 is located within the chamber 39; See Figure 4; Column 6, Lines 44-49) coupled to a terminal (filament 3 is coupled to a pin 43, i.e. terminal; See Figure 4); a second resistor (resistor 49; Figure 5; Column 7, Lines 12-19) in series with the first resistor (Figure 5 demonstrates the resistor 49 in series with the filament 3, i.e. first resistor; Column 7, Lines 12-19) and external to the chamber (per Figures 4-5, the second resistor 49 is not shown within/inside the chamber 39; thus, the second resistor 49 is located external to the chamber 39); determining a voltage across one of the first and second resistors (amplifier 52 determines the voltage across the filament 3, i.e. first resistor, and amplifier 51 determines the voltage across the second resistor 49; Column 7, Lines 17-21 and Column 7, Lines 48-54); and circuitry (56; Figure 5) configured to determine a measure of gas pressure (Column 7, Lines 8-21 and Column 7, Lines 44-54) within the chamber (39; Figure 4) based on the voltage across one of the first and second resistors (the output signal of multiplier 56 is indicative of the pressure of gas surrounding the filament 3, which is the gas within the chamber 39, based on the output voltages of amplifiers 51 and 52; where the output of the amplifiers 51 and 52 are based on the voltages across the filament 3, i.e. first resistor, and the second resistor 49; See Figures 4-5; Column 7, Lines 8-21 and Column 7, Lines 44-54).
Grant teaches the determination of the voltages across the first and second resistors and circuitry for determining the measure of gas pressure but does not expressly teach an analog-to-digital converter (ADC) configured to determine a voltage across one of the first and second resistors; digital circuitry to determine a measure of gas pressure within the chamber based on the voltage across one of the first and second resistors.
However, Grant teaches in another embodiment an analog-to-digital converter (ADC) configured to determine a voltage across one of the first and second resistors (Column 8, Lines 34-41 states that the analogue signals of the voltage across the filament 3, i.e. the first voltage, and the current through the filament 3, which is proportional to the voltage across the resistor 49, i.e. the second voltage, are digitized; therefore, an ADC is used to convert said analogue signals to digital signals; Column 7, Lines 17-19); digital circuitry (Column 8, Lines 34-41 and Column 7, Lines 44-54) to determine a measure of gas pressure within the chamber based on the voltage across one of the first and second resistors (Column 7, Lines 44-54 states the output signal of multiplier 56 is indicative of the pressure of gas surrounding the filament 3, which is the gas within the chamber 39, based on the output voltages of amplifiers 51 and 52; where the output of the amplifiers 51 and 52 are based on the voltages across the filament 3, i.e. first resistor, and the second resistor 49; and Column 8, Lines 34-41 states the multiplication process, which is used using the first and second voltages, are carried out by a microprocessor, i.e. digital circuitry; therefore, the microprocessor, i.e. digital circuitry, is used to determine the measure of gas pressure within the chamber based on the digital voltage across one of the first and second resistors).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention Grant’s ADC and digital circuitry used to perform Grants determination of first and second voltages along with the gas pressure measurement since it known that digital signals carry more information per second than analog signals, digital circuitry  are easy to design and cheaper than analog circuits and the hardware implementation in a digital circuit is more flexible than analog, this makes the overall system more reliable, efficient and accurate.

Regarding claim 3, Grant teaches wherein the voltage across one of the first and second resistors is the voltage across the second resistor (amplifier 51 determines the voltage across the second resistor 49, which is used for the determination of gas pressure measurement within the chamber 39; Column 7, Lines 17-21 and Column 7, Lines 48-54).

Regarding claim 4, Grant teaches the first and second resistors but does not expressly teach the wherein the second resistor is coupled between the terminal and an electrical input receiving a power input.
However, being that the first and second resistors are connected in series and the same current passes through them, one having ordinary skill in the art would have the requisite skill to modify the placement of the second resistor, such interchanging the placement of the first resistor 3 and the second resistor 49, thus resulting in second resistor 49 coupled between a terminal 43 of the filament 3 and the power input of element 50 since the courts have ruled that the rearrangement of parts would not have modified the operation of the device (See MPEP 2144.04, Section VI, Subsection C).

Regarding claim 5, Grant teaches wherein the first and second resistors (3 and 49; Figure 4) have an equivalent resistance (the filament 3 and the resistor 49 have a comparable, i.e. equivalent resistance, when the filament 3 is maintained constant; Column 7, Lines 7-11, Column 7, Lines 15-17 and Column 7, Lines 28-34) at the target temperature (Column 7, Lines 7-11, Column 7, Lines 15-17 and Column 7, Lines 28-34).

Regarding claim 10, Grant teaches an ion gauge (2, 46 and 47; Figure 4; Column 6, Lines 60-63) within the chamber (Figure 4 demonstrates the elements 2, 46 and 47 being located within the chamber 39).

Regarding claim 11, Grant teaches wherein feedthroughs of the gauge (terminals 43 connected to the filament 3; Figure 4) and the ion gauge (terminals 43 connected to filament 2 and spigot 48) extend through a common feedthrough flange (35; Figure 4) coupled to the chamber (the flange 35 contains the feedthroughs of terminals 43 and the spigot 48, and the flange 35 is coupled to the chamber 39; See Figure 4).

Regarding claim 17, Grant teaches a method of measuring gas pressure (Abstract; Column 7, Lines 8-21 and Column 7, Lines 44-54), comprising:-3- 3385424.v1Docket No.: 5089.30 17-006 (FN00226)applying a power input (V+; Figure 5; Column 7, Lines 12-15) through a first resistor (filament 3 has a resistance; therefore, filament 3 is considered as the first resistor; Figures 4 and 5; Column 7, Lines 12-17) and a second resistor (resistor 49; Figure 5; Column 7, Lines 12-19) connected in series (Figure 5 demonstrates the resistor 49 in series with the filament 3, i.e. first resistor; Column 7, Lines 12-19), the first resistor (3) being coupled to a terminal (filament 3 is coupled to a pin 43, i.e. terminal; See Figure 4) within a chamber (filament 3 is located within the chamber 39; See Figure 4; Column 6, Lines 44-49), the second resistor (49) being external to the chamber (per Figures 4-5, the second resistor 49 is not shown within/inside the chamber 39; thus, the second resistor 49 is located external to the chamber 39); determining a voltage across one of the first and second resistors (amplifier 52 determines the voltage across the filament 3, i.e. first resistor, and amplifier 51 determines the voltage across the second resistor 49; Column 7, Lines 17-21 and Column 7, Lines 48-54); and determining, via circuitry (56; Figure 5), a measure of gas pressure (Column 7, Lines 8-21 and Column 7, Lines 44-54) within the chamber (39; Figure 4) based on the voltage across one of the first and second resistors (the output signal of multiplier 56 is indicative of the pressure of gas surrounding the filament 3, which is the gas within the chamber 39, based on the output voltages of amplifiers 51 and 52; where the output of the amplifiers 51 and 52 are based on the voltages across the filament 3, i.e. first resistor, and the second resistor 49; See Figures 4-5; Column 7, Lines 8-21 and Column 7, Lines 44-54).
Grant teaches the determination of the voltages across the first and second resistors and circuitry for determining the measure of gas pressure but does not expressly teach determining, via an analog-to-digital converter (ADC), a voltage across one of the first and second resistors; and determining, via digital circuitry, a measure of gas pressure within the chamber based on the voltage across one of the first and second resistors.
However, Grant teaches in another embodiment determining, via an analog-to-digital converter (ADC), a voltage across one of the first and second resistors (Column 8, Lines 34-41 states that the analogue signals of the voltage across the filament 3, i.e. the first voltage, and the current through the filament 3, which is proportional to the voltage across the resistor 49, i.e. the second voltage, are digitized; therefore, an ADC is used to convert said analogue signals to digital signals; Column 7, Lines 17-19); and determining, via digital circuitry (Column 8, Lines 34-41 and Column 7, Lines 44-54), a measure of gas pressure within the chamber based on the voltage across one of the first and second resistors (Column 7, Lines 44-54 states the output signal of multiplier 56 is indicative of the pressure of gas surrounding the filament 3, which is the gas within the chamber 39, based on the output voltages of amplifiers 51 and 52; where the output of the amplifiers 51 and 52 are based on the voltages across the filament 3, i.e. first resistor, and the second resistor 49; and Column 8, Lines 34-41 states the multiplication process, which is used using the first and second voltages, are carried out by a microprocessor, i.e. digital circuitry; therefore, the microprocessor, i.e. digital circuitry, is used to determine the measure of gas pressure within the chamber based on the digital voltage across one of the first and second resistors).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention Grant’s ADC and digital circuitry used to perform Grants determination of first and second voltages along with the gas pressure measurement since it known that digital signals carry more information per second than analog signals, digital circuitry  are easy to design and cheaper than analog circuits and the hardware implementation in a digital circuit is more flexible than analog, this makes the overall system more reliable, efficient and accurate.

Regarding claim 18, Grant teaches wherein the voltage across one of the first and second resistors is the voltage across the second resistor (amplifier 51 determines the voltage across the second resistor 49, which is used for the determination of gas pressure measurement within the chamber 39; Column 7, Lines 17-21 and Column 7, Lines 48-54).

Regarding claim 19, Grant teaches wherein the first and second resistors (3 and 49; Figure 4) have an equivalent resistance (the filament 3 and the resistor 49 have a comparable, i.e. equivalent resistance, when the filament 3 is maintained constant; Column 7, Lines 7-11, Column 7, Lines 15-17 and Column 7, Lines 28-34) at the target temperature (Column 7, Lines 7-11, Column 7, Lines 15-17 and Column 7, Lines 28-34).

Regarding claim 24, Grant teaches selectively enabling an ion gauge (2, 46 and 47; Figure 4; Column 6, Lines 60-63) in response to detecting the measure of gas pressure being below a target threshold (controller 57 disables the ionization gauge when the output signal of the multiplier 56, which is indicative of the gas pressure, exceeds a signal level; therefore, if the output signal of the multiplier 56, which is indicative of the gas pressure, is below the signal level, it will activate/enable the ion gauge; Column 7, Lines 56-64 and Column 7, Lines 65-68).

Regarding claim 27, Grant teaches a thermal conductivity gauge (Figures 4 and 5)  for measuring gas pressure (Abstract; Column 7, Lines 8-21 and Column 7, Lines 44-54), comprising: a circuit (Figure 5) comprising a first resistor (filament 3 has a resistance; therefore, filament 3 is considered as the first resistor; Figures 4 and 5; Column 7, Lines 12-1) and a second resistor (resistor 49; Figure 5; Column 7, Lines 12-19) coupled in series (Figure 5 demonstrates the resistor 49 in series with the filament 3, i.e. first resistor; Column 7, Lines 12-19), the first resistor (3) being positioned within a chamber (filament 3 is located within the chamber 39; See Figure 4; Column 6, Lines 44-49), the second resistor (49) being external to the chamber (per Figures 4-5, the second resistor 49 is not shown within/inside the chamber 39; thus, the second resistor 49 is located external to the chamber 39); and determine a voltage across one of the first and second resistors (amplifier 52 determines the voltage across the filament 3, i.e. first resistor, and amplifier 51 determines the voltage across the second resistor 49; Column 7, Lines 17-21 and Column 7, Lines 48-54); and circuitry (56; Figure 5) configured to determine a measure of gas pressure (Column 7, Lines 8-21 and Column 7, Lines 44-54) within the chamber (39; Figure 4) based on the voltage across one of the first and second resistors (the output signal of multiplier 56 is indicative of the pressure of gas surrounding the filament 3, which is the gas within the chamber 39, based on the output voltages of amplifiers 51 and 52; where the output of the amplifiers 51 and 52 are based on the voltages across the filament 3, i.e. first resistor, and the second resistor 49; See Figures 4-5; Column 7, Lines 8-21 and Column 7, Lines 44-54).
Grant teaches the determination of the voltages across the first and second resistors and circuitry for determining the measure of gas pressure but does not expressly teach an analog-to-digital converter (ADC) configured to determine a voltage across one of the first and second resistors; and digital circuitry configured to determine a measure of gas pressure within the chamber based on the voltage across one of the first and second resistors.
However, Grant teaches in another embodiment an analog-to-digital converter (ADC) configured to determine a voltage across one of the first and second resistors (Column 8, Lines 34-41 states that the analogue signals of the voltage across the filament 3, i.e. the first voltage, and the current through the filament 3, which is proportional to the voltage across the resistor 49, i.e. the second voltage, are digitized; therefore, an ADC is used to convert said analogue signals to digital signals; Column 7, Lines 17-19); and digital circuitry (Column 8, Lines 34-41 and Column 7, Lines 44-54) configured to determine a measure of gas pressure within the chamber based on the voltage across one of the first and second resistors (Column 7, Lines 44-54 states the output signal of multiplier 56 is indicative of the pressure of gas surrounding the filament 3, which is the gas within the chamber 39, based on the output voltages of amplifiers 51 and 52; where the output of the amplifiers 51 and 52 are based on the voltages across the filament 3, i.e. first resistor, and the second resistor 49; and Column 8, Lines 34-41 states the multiplication process, which is used using the first and second voltages, are carried out by a microprocessor, i.e. digital circuitry; therefore, the microprocessor, i.e. digital circuitry, is used to determine the measure of gas pressure within the chamber based on the digital voltage across one of the first and second resistors).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention Grant’s ADC and digital circuitry used to perform Grants determination of first and second voltages along with the gas pressure measurement since it known that digital signals carry more information per second than analog signals, digital circuitry are easy to design and cheaper than analog circuits and the hardware implementation in a digital circuit is more flexible than analog, this makes the overall system more reliable, efficient and accurate.

Regarding claim 28, Grant teaches wherein the first resistor (3) is coupled to a ground (Figure 5 demonstrates the filament 3 coupled to a ground; See annotated Figure 5).

    PNG
    media_image1.png
    768
    1447
    media_image1.png
    Greyscale


Regarding claim 29, Grant teaches wherein the first resistor (3) is coupled to a ground (Figure 5 demonstrates the filament 3 coupled to a ground; See annotated Figure 5).

Claims 16 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Grant in view of Li (CN 107894300; English machine translation provided by the Examiner).
Regarding claim 16, Grant teaches wherein the first resistor (3; Figure 4 and 5) extends between the terminal (43) and a ground (the filament 3 is connected to two terminals 43, one of the terminals 43 is connected to a ground through the second resistor 49; See Annotated Figure 5 and Figure 4).
Grant teaches the first resistor but does not expressly teach the first resistor supported within a removable housing.
However, Li teaches the first resistor (50; Figure 1) supported within a removable housing (element 50 houses the filament 50 and is capable of being removed from shell 10; See Figure 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Li’s removable housing supporting Grant’s first resistor in order to insulate the filament and thus reducing the possibility of a short circuit happening, thus increasing the reliability of the apparatus.

Regarding claim 26, Grant teaches wherein the first resistor (3; Figure 4 and 5) extends between the terminal (43) and a ground (the filament 3 is connected to two terminals 43, one of the terminals 43 is connected to a ground through the second resistor 49; See Annotated Figure 5 and Figure 4).
Grant teaches the first resistor but does not expressly teach the first resistor supported within a removable housing.
However, Li teaches the first resistor (50; Figure 1) supported within a removable housing (element 50 houses the filament 50 and is capable of being removed from shell 10; See Figure 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Li’s removable housing supporting Grant’s first resistor in order to insulate the filament and thus reducing the possibility of a short circuit happening, thus increasing the reliability of the apparatus.


Allowable Subject Matter
Claims 6-7, 20-22 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	
Regarding claim 6, Grant teaches the first resistor coupled to a ground through the second resistor 49, as Seen from Figures 4 and 5.  However, if the first resistor 3 is coupled to a grounded envelope encompassing a volume of the chamber, then the resulting circuit would be the one shown below in the annotated Figure 5.  This would result in the portion(s) of the circuit being short circuited and destroying the intended purpose of Grants circuitry operation.  Therefore, it would not be obvious to one having ordinary skill in the art to modify Grant’s circuitry in order to meet the claim limitation of claim 6.
In claim 6, the specific limitations of "wherein the first resistor is coupled to a grounded envelope encompassing a volume of the chamber" in combination with the remaining limitations as claimed are neither anticipated nor made obvious over the prior art made of record.
Claim 7 would also be allowed for depending on claim 6.


    PNG
    media_image2.png
    870
    655
    media_image2.png
    Greyscale



In claim 20, the specific limitations of "wherein the first resistor is coupled to a grounded envelope encompassing a volume of the chamber" in combination with the remaining limitations as claimed are neither anticipated nor made obvious over the prior art made of record.
Claim 21 would also be allowed for depending on claim 20.
Note: Claims 16 and 20 contain the same allowable subject matter and the reasons are explained above.

In claim 22, the specific limitations of "1) determining a compensation factor based on an envelope temperature external to the chamber, and 2) determining the measure of gas pressure as a function of the compensation factor" in combination with the remaining limitations as claimed are neither anticipated nor made obvious over the prior art made of record.

In claim 25, the specific limitations of "determining a compensation factor based on heat generated by an ion gauge, the measure of gas pressure being determined as a function of the compensation factor" in combination with the remaining limitations as claimed are neither anticipated nor made obvious over the prior art made of record.

Claims 8 and 12-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

In claim 8, the specific limitations of "wherein the controller is further configured to 1) determine a compensation factor based on an envelope temperature external to the chamber and 2) determine the measure of gas pressure as a function of the compensation factor" in combination with the remaining limitations as claimed are neither anticipated nor made obvious over the prior art made of record.

In claim 12, the specific limitations of "wherein the gauge includes a single feedthrough of the feedthrough flange, the terminal being the single feedthrough" in combination with the remaining limitations as claimed are neither anticipated nor made obvious over the prior art made of record.
Claims 13-15 would also be allowed for depending on claim 12.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY W MEGNA FUENTES whose telephone number is (571)272-6456. The examiner can normally be reached M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 5712722375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY W MEGNA FUENTES/Examiner, Art Unit 2856                                                                                                                                                                                                        
/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856